     Case 1:18-cv-00846-NONE-JLT Document 47 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11     PHILIP JAMES ROGERS,                                  No. 1:18-cv-0846 NONE JLT (PC)

12                                                           ORDER ADOPTING FINDINGS AND
                          Plaintiff,                         RECOMMENDATIONS TO GRANT
13                                                           DEFENDANT BETTENCOURT’S MOTION
14            v.                                             FOR SUMMARY JUDGMENT FOR
                                                             FAILURE TO EXHAUST
15     RODRIGUEZ, et al.,                                    ADMINISTRATIVE REMEDIES AND TO
                                                             DENY PLAINTIFF’S MOTION FOR
16                                                           SUMMARY JUDGMENT
                          Defendants.
17
                                                             (Doc. Nos. 36, 39, 42)
18

19
                                                             CASE TO REMAIN OPEN
20
21         Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

22   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

23   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

24         On February 8, 2021, the assigned magistrate judge filed findings and recommendations

25   recommending that defendant Bettencourt’s motion for summary judgment based upon plaintiff’s

26   failure to exhaust his administrative remedies prior to filing suit as is required be granted. (Doc.

27   No. 42.) The findings and recommendations were served on the parties and contained notice to

28   them that any objections to the findings and recommendations were to be filed within fourteen


                                                         1
     Case 1:18-cv-00846-NONE-JLT Document 47 Filed 03/08/21 Page 2 of 2


 1   days. (Id. at 9.) Neither party has filed objections to the findings and recommendations.

 2            The court has reviewed the file and finds the findings and recommendations to be supported

 3   by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY ORDERED

 4   that:

 5              1. The findings and recommendations filed February 8, 2021 (Doc. No. 42), are adopted in

 6   full;

 7              2. Defendant Bettencourt’s motion for summary judgment due to plaintiff’s failure to

 8   exhaust administrative remedies prior to filing suit (Doc. No. 36) is GRANTED, and the Clerk of

 9   Court is directed to enter judgment for this defendant;

10              3. Plaintiff’s motion for summary judgment (Doc. No. 39) is DENIED;

11              4. This matter is referred back to the magistrate judge for further proceedings consistent

12   with this order.1

13       IT IS SO ORDERED.
14
             Dated:   March 8, 2021
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
     1
      Plaintiff’s claims against at least one other defendant survived screening. However, for the time
27   being, the remaining claims have been stayed pending referral to the Post Screening Alternative
28   Dispute Resolution Project. (Doc. No. 46.)


                                                        2
